368 F.Supp.2d 9 (2004)
Adam DELGADO, Plaintiff,
v.
John ASHCROFT, Attorney General of the United States, Defendant.
No. CIV.A. 99-2311(JR).
United States District Court, District of Columbia.
August 30, 2004.
Patrick D. Dolan, Stephen G. Seliger, Seliger, Elken & Dolan, Chicago, IL, Richard *10 T. Tomar, Karp, Frosh, Lapidus, Wigodsky & Norwind, P.A., Rockville, MD, for Plaintiff.
David J. Ball, Jr., Weil, Gotshal & Manges, LLP, New York City, Meredith Manning, Hogan & Hartson, L.L.P., Eric Mark Jaffe, Jane M. Lyons, United States Attorney's Office, Washington, DC, for Defendants.

ORDER
ROBERTSON, District Judge.
For the reasons set forth in the accompanying memoranda on disparate treatment claims and disparate impact relief, it is hereby
DECLARED that the Adjudicative Guidelines and suitability determination process of the FBI's Special Agent Selection System have a disparate impact on Hispanics and African-Americans. It is further
DECLARED that plaintiffs are prevailing parties entitled to an award of attorney's fees and expenses pursuant to 42 U.S.C. § 2000e-5(k). It is
ORDERED that defendant
(1) design and conduct a double-blind study to determine the consistency of suitability determinations by the four BAEU Program Managers and the Unit Chief. The study is to include existing applicant files for fired and discontinued applicants;
(2) report the results of the initial study to plaintiffs and the Court, together with a proposal for action to correct any inconsistency revealed by the study;
(3) continue the testing protocol established by the consistency study on an ongoing basis;
(4) adopt and implement a policy of transmitting the results of the reliability protocol to the FBI's Inspection Division on a regular basis. The results of the protocol will be added as a permanent measuring element of the Inspection Division's assessment of BAEU performance. It is
FURTHER ORDERED that this Court will maintain jurisdiction and monitor the ongoing reliability studies provided for in this order. It is
FURTHER ORDERED that final judgment is hereby entered for plaintiffs Adam Delgado, Darren Glover, Gustavo Martinez, and Lawrence Stewart on their disparate impact claims, and that final Judgment is entered for defendant on John Souchet's disparate impact claims. It is
FURTHER ORDERED pursuant to LCvR 54.2(a) that the parties confer and attempt to reach agreement on fee issues. An extension of the time for filing a motion under Fed.R.Civ.P. 54(d)(2)(B) is granted, and the Clerk is directed to set the status conference contemplated by LCvR 54.2(a) for a date approximately 60 days after the date of this order.

* * * * * *
For the reasons stated in the accompanying memorandum (RE: Disparate Treatment Claims), the defendant's motion (renewed) for summary judgment on plaintiffs' disparate treatment claims [# 69] is granted in part and denied in part, and the Clerk is directed to set a status hearing, at which time dates will be set for the final pretrial conference and for trial of the disparate treatment claims of plaintiffs Adam Delgado and Gustavo Martinez.